
	
		I
		111th CONGRESS
		2d Session
		H. R. 5958
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2010
			Mr. Kingston (for
			 himself and Mr. Taylor) introduced the
			 following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To direct the Secretary of Defense to allow members of
		  the Armed Forces serving on active duty who are at least 18 years old and less
		  than 21 years old to purchase and consume beer and wine at certain locations on
		  military installations.
	
	
		1.Purchase and consumption of
			 beer and wine by members of the Armed Forces on military installations
			(a)Purchase and
			 consumption of beer and wine
				(1)In
			 generalThe Secretary of
			 Defense shall ensure that a member of the Armed Forces serving on active duty
			 who is not less than 18 years old and not yet 21 years old may purchase and
			 consume beer and wine from a location on a military installation where such
			 beer and wine is intended to be consumed at the location (including
			 restaurants, enlisted clubs, and morale, welfare, and recreation facilities) if
			 such member presents a valid common access card when making such
			 purchase.
				(2)ExceptionParagraph
			 (1) shall not apply to the purchase of beer and wine at the following:
					(A)Army-Air Force
			 Exchange Services and Navy Exchange facilities.
					(B)Shoppettes.
					(C)Other facilities
			 that sell beer and wine to be consumed offsite.
					(b)Off
			 baseNothing in this Act shall be construed so as to allow a
			 member of the Armed Forces who is less than 21 years old to transport beer or
			 wine off of the military installation where such member purchased the beer or
			 wine.
			
